DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 14-24 and 26-29 drawn to a waveguide microstrip line converter.
II.	Claims 25 and 30 drawn to another embodiment of a waveguide microstrip line converter.

The inventions are distinct, each from the other because of the following reasons:
Inventions I to II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the waveguide microstrip line converter of group I can be practiced without the needed for the waveguide microstrip line converter of group II comprising a conversion unit that is a section positioned immediately above the slot and constituting a transmission path in a first direction, a first microstrip line positioned on one side of the conversion unit in the first  direction and constituting a transmission path in a second direction perpendicular to the first direction, and a second microstrip line positioned on another side of the conversion unit in the first direction and constituting a transmission path in the second direction, wherein the line conductor includes a third microstrip line including a first area extending continuously from the second microstrip line in the second direction, a second area extending from the first area toward the another side, and a bent portion between the first area and the second area, and a total line length of the second microstrip line and the first area is equal to or smaller than one-fourth of a wavelength of a high-frequency signal to be transmitted through the line conductor.

Because these inventions are distinct for the reasons given above, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
The examiner can normally be reached on M-F (8-430).
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THO G PHAN/
Primary Examiner, Art Unit 2845